               Case 6:20-cv-00146-LEK-ATB Document 9 Filed 02/27/20 Page 1 of 1
                                       Ira S. Nesenoff                   Barbara H. Trapasso              Philip A. Byler
                                       Andrew T. Miltenberg              Tara j. Davis                    Senior Litigation Counsel
                                 LLP                                     Diana R. Warshow                 Rebecca C. Nunberg
                                       Stuart Bernstein                  Gabrielle M. Vinci               Counsel
A TTORNEYS AT LAW
                                                                         Kara L. Gorycki                  Jeffrey S. Berkowitz
nmllplaw.com                                                             Cindy A. Singh                   Counsel
                                                                         Nicholas E. Lewis                1Vlarybeth Sydor
                                                                         Adrienne D. Levy                 Title IX Consultant
                                                                         Ryaan Nizam
                                                                         Regina M. Federico




                                                February 27, 2020

     VT A F(''F
    Honorable Lawrence E. Kahn, U.S.D.J.
    Honorable Andrew T. Baxter, Magistrate Judge
    United States District Court
    1~Torthern District of New York
    Alexander Pirnie Federal Building & U.S. Courthouse
     10 Broad St.
    Utica, NY 135O 1

               Re:     John Doe v. Hamilton College, Docket No. 6:20-CV-0146(LEK/ATB)
                       Attorney Status Letter

    Dear Judge Kahn and Magistrate Judge Baxter:

             The undersigned firm represents the Plaintiff, John Doe, in the above-re~`erenced matter,
     and respectfully submits this status letter in accordance with correspondence from the Clerk ofthe
     Court dated February 12, 2020, requesting attorney Adrienne Levy to advise the Court, in writing,
     of her admission status to the Northern District of New York.

            As of February 26,2020, Ms. Levy's application for full admission to the Northern District
     of New York is fully submitted, with admission pending (and anticipated). Ms. Levy is a member
     in good standing of the bar of the state of New York, as well as fully admitted to both the Eastern
     and Southern Districts of New York. Ms. Levy intends to remain counsel of record on this matter.

               Thank you for your time and consideration.


                                                                Respectfully submitted,
                                                                NESENOFF & MILTENBERG,LLP


                                                                By: ~s ~l v~,al,~'~w M i,Lt               ~
                                                                     Andrew T. Miltenberg, Esq.
     Cc: All counsel (via ECF)




NEW YORK          363 Seventh Avenue   Fifth Floor   I    New 'fork, NY 10001   I   T: 212.736.4500   ~   F: 212.736.2260
BOSTON            101 Federal Street   19th Floor    ~    Boston, MA 02110      ~   T: 617.209.2188
